Citation Nr: 0126132	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran had active military service from June 2, 1978, to 
August 31, 1985.  He also had 14 years, 5 months, and 12 days 
of active service prior to June 2, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for 
service connection for a lung disability.  

The Board notes that the veteran also appealed a denial of 
service connection for a throat disorder.  However, during a 
July 2001 hearing before the undersigned Board member, the 
veteran explicitly stated that he no longer wished to pursue 
an appeal on this issue.  As that issue has been withdrawn, 
the question of service connection for a throat disorder is 
not before the Board at this time.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
also issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Pursuant to the recent change in law, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Specifically, in reviewing the veteran's claims file, 
the Board notes that the veteran has recently clarified that 
he wishes to have his claim for service connection for a 
pulmonary disorder, originally claimed and adjudicated as a 
"lung disorder," characterized to include carcinoma of the 
lung with right and left thoracotomies and lobe resections.  
Furthermore, the veteran, through his representative, has 
claimed that the veteran should be granted service connection 
for lung cancer pursuant to the presumptive provisions of 38 
C.F.R. § 3.309(e) (2001), which allows for the grant of 
service connection for certain listed disorders even when 
there is no record of such disease during service if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, provided that certain 
rebuttable presumption provisions are also satisfied.  See 38 
C.F.R. § 3.307 (2001).  These diseases include, among other 
things, respiratory cancers, including cancer of the lung.  
38 C.F.R. § 3.309(e).

In response to these assertions, it appears that the RO began 
taking measures to verify the veteran's claimed service in 
the Republic of Vietnam, which he has said included two 
periods of duty--from June 1967 to June 1968, and from 
October 1969 to December 1970.  For instance, in February 
2001, the RO initiated a request to verify whether the 
veteran had any service in Vietnam.  The veteran's claims 
file also contains a Request for Information from the RO in 
March 2001, requesting official verification of the veteran's 
service dates in Vietnam, as well as any documents showing 
that the veteran was exposed to herbicides.  However, it 
appears that the veteran's appeal was certified and forwarded 
to the Board shortly thereafter, prior to the RO's receipt of 
a response from the service department.  In any case, the 
veteran's service personnel records have not yet been 
associated with his claims file.  In light of the veteran's 
contentions regarding in-service herbicide exposure, the 
Board finds that a remand to procure his service personnel 
records is required in order to fully adjudicate all aspects 
of the veteran's claim, and to ensure compliance with VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.

Alternatively, the veteran asserts that he currently suffers 
from "a lung disorder as the result of residuals of 
pulmonary embolism" diagnosed and treated in service in 
1982.  In this regard, his service medical records show that 
in June 1982, the veteran was hospitalized with complaints of 
left-sided chest pain.  It was noted that this pain had begun 
two weeks earlier, approximately three weeks following right 
knee surgery.  Following an x-ray and a ventilation perfusion 
scan, the examiner diagnosed deep venous thrombosis with 
secondary pulmonary embolism.  Following medical treatment, 
the veteran was discharged with instructions to take Coumadin 
daily.  Follow-up notes in July 1982 indicate that the 
veteran continued to have his blood monitored as well as 
weekly physical therapy for his knee.  

Other service and post-service medical records also indicate 
pulmonary-related findings.  In early November 1983, the 
veteran was treated for noxious gas exposure.  The veteran 
complained of dyspnea on exertion, and indicated that he had 
had a ventilation perfusion scan in 1982.  At the time of 
current treatment, the veteran indicated that symptoms 
related to exposure to cleaning solvents had resolved.  He 
noted that he had had fleeting left lateral chest pain for 
two years.  The examiner diagnosed dyspnea on exertion, 
probable deconditioning, but several other possibilities 
existed as well. 

Several weeks later, also in November 1983, the veteran was 
seen for complaints related to burning in the right calf.  
This treatment record is relevant in that the examiner traced 
the veteran's relevant history, noting that one month after 
right knee surgery in 1982 the veteran had developed burning 
in the right leg with associated shortness of breath.  He was 
admitted at that time, and underwent physical examinations 
and a ventilation perfusion scan.  The examiner noted that 
the veteran had been treated for 6 weeks with Coumadin, which 
had been discontinued in July 1982.

In March 1984, the veteran was seen for complaints including 
myalgia, a sore throat, a runny nose, insomnia and a slight 
cough.  On examination, the veteran's lungs were clear to 
auscultation and percussion, and the examiner noted that a 
recent chest x-ray had found his lungs to be clear.  The 
examiner diagnosed a viral syndrome.

In October 1984, the veteran was seen in the cardiology 
clinic for evaluation of a September 1984 chest x-ray.  It 
was noted that the veteran had high blood pressure, dyspnea, 
and an elevated CT ratio.  Following an examination, the 
examiner advised the veteran to stop taking a particular 
prescription medication, to control his blood pressure, and 
to lose weight.

In January 1985, the veteran was seen for complaints of left 
precordial chest pain, which occurred irrespective of 
exertion.  Following an examination, the examiner rendered a 
diagnosis of coronary spasm.

In June 1985, the veteran was seen for complaints of severe 
substernal chest pain.  Examination at that time, including 
an upper gastrointestinal study, showed gastroesophageal 
reflux and esophageal dysmotility.  No relevant lung findings 
were reported.

At the time of discharge in August 1985, the veteran 
completed a Report of Medical History.  At that time, he 
checked "yes" to the questions of whether he had ever had 
or currently had shortness of breath and pain or pressure in 
chest.  He further indicated that in October 1983, he had 
been hospitalized for toxic exposure to fumes from chlorine 
bleach.  In addition, he stated that he had been hospitalized 
in November 1984 for chest pain, and that he still suffered 
from shortness of breath associated with exertion.  The 
veteran's Report of Medical Examination at separation from 
service, also dated in August 1985, indicated that the 
veteran's lungs and chest were "normal," and no lung 
disorder was noted by the examiner.  The Board notes that the 
findings on this examination were identical to those recorded 
following a Medical Board examination conducted in January 
1985.

Following discharge from service, the veteran underwent a VA 
general medical examination in December 1985.  At that time, 
the veteran did not complain of any lung problems, and his 
lungs were clear on physical examination.  X-rays of the 
veteran's chest showed evidence of pulmonary venous 
hypertension and probable mild interstitial pulmonary edema.  
However, no relevant diagnosis was rendered.

Also relevant is a discharge summary dated in October 1986 
from the University of South Alabama Medical Center, which 
indicates that the veteran was hospitalized with complaints 
of severe left substernal pain, shortness of breath, and 
diaphoresis.  He reported that he had been experiencing 
similar episodes since 1984, and that these incidents 
occurred both on exertion and at rest.  He indicated that 
these episodes were always relieved by sublingual 
nitroglycerin and rest.  On physical examination, the 
veteran's lungs were clear to auscultation.  The veteran was 
discharged with a diagnosis of Prinzmetal's angina.

In October 1991, the veteran underwent a physical examination 
at Charter Hospital of Mobile, a private health care 
facility.  At that time, the veteran's lungs were found to be 
clear to auscultation and percussion.  However, the examiner 
diagnosed "possible chronic obstructive lung disease."  The 
veteran was examined by the same examiner in June 1992, at 
which time his lungs were again found to be clear to 
auscultation and percussion.  The examiner noted that the 
veteran had recently been evaluated at a VA Medical Center, 
at which time a chest x-ray reportedly showed a lesion in the 
left chest.  However, the examiner noted that a current chest 
x-ray at Charter Hospital was negative.  The examiner did not 
render a diagnosis of any lung disorder following this 
examination.

In October 1993, the veteran underwent a VA examination.  At 
that time, he reported having experienced chest pain and 
shortness of breath in July 1993, at which time a chest x-ray 
showed a spot in the right lung field.  However, a lung 
biopsy in July 1993 was reportedly negative, and a subsequent 
x-ray indicated that the spot had disappeared.  However, the 
veteran complained of continuing dyspnea with exertion and 
occasional chest pain.  On physical examination, the 
veteran's chest was symmetrical with normal movements with 
respiration.  Palpation and percussion were within normal 
limits, and auscultation revealed breath sounds to be 
vesicular without rales or rhonchi.  There was no active 
malignant process present.  The examiner noted that pulmonary 
function studies had been done, as had chest x-rays.  The 
examiner rendered a diagnosis of probable past history of 
lung infections, probably pneumonia.

In June 1994, the veteran again underwent a VA examination.  
At that time, the veteran presented with a history of on and 
off shortness of breath lasting at least once per day with 
minimal exercise.  He denied any history of wheezing or of 
chest pain with exercise.  He gave a history of a productive 
morning cough, which continued for periods lasting greater 
than three months per year.  He indicated that he had a 
negative history of any exposure to chemicals.  On physical 
examination, the veteran's lungs were clear anteriorly and 
posteriorly.  The examiner stated that the inference of 
pulmonary function tests was of mild restrictive disease, 
with no change after bronchodilators.

The veteran also underwent a VA examination in July 1994 by 
the same examiner who performed the June 1994 examination.  
At that time, the same complaints and findings were noted, 
with a final diagnosis of mild restrictive lung disease 
according to pulmonary function test with no post-
bronchodilator effect.

In June 1996, the veteran underwent a VA chest x-ray.  As 
this was a follow-up examination on a suspicious soft tissue 
mass, special procedures, such as IV contrast enhancement and 
magnification views, were followed.  The impression was of a 
fine reticulo-nodular pattern in both lungs with some 
occasional tiny nodules in the right side, probably 
representing granuloma.  The interpreter queried whether the 
veteran was a smoker, and was exhibiting signs of restrictive 
lung disease.

In September 1996, a right lower lobe biopsy was performed at 
Pathology Laboratory Associates, P.A., at which time a final 
diagnosis of no significant histopathology was rendered.

Private medical records from 1998 and 1999 indicate treatment 
for COPD and a chronic right lower lobe infiltrate.  X-rays 
in August 1999 indicated the presence of bilateral pulmonary 
nodules.  However, subsequent needle biopsies were negative 
for any evidence of malignant cells.

In December 1999 and again in January 2000, computerized 
axial tomography (CT) scans of the veteran's lungs were found 
to be abnormal, and the veteran complained of chest pain and 
exertional dyspnea on several occasions.  In February 2000, 
the veteran underwent a right lung thoracotomy with pulmonary 
wedge resection, followed by a left lung thoracotomy with 
pulmonary wedge resection in March 2000.  Post-operative 
analysis of tissue specimens confirmed the presence of 
carcinoma.

In light of the varying findings made at the time of 
examinations over the years, as well as the fact that the 
veteran has not undergone a VA examination since July 1994, 
the Board finds that a remand for a current examination of 
the veteran's lungs is required.  A medical opinion from this 
examiner on whether the veteran's current lung disorders, 
including carcinoma, can be related to his in-service 
complaints and the diagnosis of a pulmonary embolism in 1982 
would be of use to the Board in analyzing the veteran's 
claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request official 
verification from appropriate sources of 
the veteran's dates of service in the 
Republic of Vietnam, to include 
requesting his military personnel 
records.

2.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
veteran's claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with this examination.  All indicated 
tests and studies should be performed.  
The examiner should be asked to set forth 
the medical probabilities that each 
diagnosed lung disorder is traceable to 
any disease or injury the veteran 
experienced during his military service.  

3.  After the above development has been 
completed, and after giving the veteran 
opportunity to supplement the record, the 
RO should review the case and ensure that 
all indicated actions are complete.  Any 
additional action required to comply with 
the VCAA should be undertaken.  The RO 
should then re-adjudicate the issue of 
entitlement to service connection for a 
lung disability, to include carcinoma of 
the lung with right and left 
thoracotomies and lobe resections.  This 
adjudication should include not only 
service connection on a direct basis, but 
also presumptive service connection for 
carcinoma of the lung due to in-service 
herbicide exposure.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


